IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 May 29, 2009
                               No. 08-50725 c/w
                                No. 08-50727                 Charles R. Fulbruge III
                              Summary Calendar                       Clerk


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EDUARDO ESCAJEDA

                                           Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:01-CR-972-3
                         USDC No. 3:08-CR-495-ALL


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Eduardo Escajeda appeals the district court’s imposition of consecutive
terms of 77 months of imprisonment, imposed following Escajeda’s guilty-plea
conviction to importing marijuana with the intent to distribute it, and 33 months
of imprisonment, imposed upon the revocation of a term of supervised release
that Escajeda was serving in connection with a 2001 conviction. Escajeda argues


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 08-50725 c/w
                                No. 08-50727

that imposing his revocation sentence to run consecutively to his sentence for his
drug offense resulted in an unreasonable sentence.
      The district court considered the sentencing factors of 18 U.S.C. § 3553(a)
when exercising its discretion to impose consecutive sentences. See Gall v.
United States, 128 S. Ct. 586, 594 (2007); United States v. Gonzalez, 250 F.3d
923, 925-930 (5th Cir. 2001); United States v. Hinson, 429 F.3d 114, 118-19 (5th
Cir. 2005); 18 U.S.C. § 3584(a), (b); U.S.S.G. § 7B1.3(f) (policy statement);
§ 7B1.3 comment. (n.4).
      The district court’s judgment is AFFIRMED.




                                        2